2018 UT App 202



               THE UTAH COURT OF APPEALS

                         STATE OF UTAH,
                           Appellee,
                               v.
                        DEAN HAMILTON,
                           Appellant.

                             Opinion
                         No. 20170115-CA
                      Filed October 25, 2018

           Second District Court, Ogden Department
                The Honorable Ernest W. Jones
                        No. 151902046

              Herschel Bullen, Attorney for Appellant
         Sean D. Reyes and William M. Hains, Attorneys
                         for Appellee

    JUDGE KATE A. TOOMEY authored this Opinion, in which
  JUDGES DAVID N. MORTENSEN and DIANA HAGEN concurred.

TOOMEY, Judge:

¶1      Dean Hamilton pleaded guilty to one count of attempted
securities fraud. As part of the plea agreement, the State agreed
to dismiss the remaining charges and to stipulate to complete
and court-ordered restitution in the amount of $38,000. The
district court accepted Hamilton’s plea but did not accept the
amount of restitution stipulated to by the parties. Instead, the
court ordered Hamilton to pay $382,085 in complete and
court-ordered restitution. Hamilton appeals the restitution
order, contending the court abused its discretion in departing
from the parties’ stipulation and failing to consider his ability to
pay and the rehabilitative effect of the restitution amount.
Hamilton further contends the court violated his constitutional
                        State v. Hamilton


right “to be free from the imposition of excessive fines.” We
conclude Hamilton has inadequately briefed his constitutional
argument and therefore do not address the merits of that claim.
We further conclude the district court was not bound by the
parties’ stipulated restitution agreement and did not exceed its
authority when it ordered Hamilton to pay restitution for
criminal offenses for which he admitted guilt. Accordingly, we
affirm.


                        BACKGROUND

¶2     For nearly two years, Hamilton sold securities for a
company called Galileo Financial LLC (Galileo). Hamilton was a
licensed insurance agent, but he was not licensed to sell
securities for most of the time he worked as an independent
contractor for Galileo. Hamilton sold securities in the form of
promissory notes, purporting to “offer private placement
securities investments in commercial and residential property
development and rentals, as well as an automobile loan business
for individuals with poor credit.” These promissory notes were
issued by various companies “owned and operated by Dee Allen
Randall.” Randall operated these various companies as a Ponzi
scheme, 1 “comingling investor funds and transferring them
among [the companies], using investor funds to pay interest to


1. A Ponzi scheme is “[a] fraudulent investment scheme in which
money contributed by later investors generates artificially high
dividends or returns for the original investors, whose example
attracts even larger investments.” Ponzi scheme, Black’s Law
Dictionary (10th ed. 2014). Under these types of schemes,
“[m]oney from the new investors is used directly to repay or pay
interest to earlier investors, [usually] without any operation or
revenue-producing activity other than the continual raising of
new funds.” Id.




20170115-CA                    2               2018 UT App 202
                         State v. Hamilton


prior investors or to pay commissions, and using investor funds
for private use.” Randall eventually declared bankruptcy, but
“he continued to raise capital for [the companies] . . . through
agents such as Hamilton.”

¶3     Between 2009 and early 2011, Hamilton sold the securities
to four investors, who lost a total of $512,242. Hamilton did not
know that Randall was running a Ponzi scheme and, according
to the State, “had [nothing] to do with comingling funds or with
using new investor money to pay old investors back.” But
Hamilton was dishonest about his qualifications and
misrepresented to the investors that he was a financial advisor
who was properly licensed to sell securities. He also represented
that the “investment companies were sound with a 15 year
history” and that there was “next to no risk.”

¶4     Following an investigation into Randall, his companies,
and Hamilton, the State charged Hamilton with three counts of
securities fraud, three counts of transacting business as an
unlicensed broker-dealer or agent, three counts of sale of an
unregistered security, and one count of pattern of unlawful
activity.

¶5      Based in large part on Hamilton’s cooperation with the
State’s investigation of Randall, the State offered Hamilton a plea
deal. In exchange for pleading guilty to one count of attempted
securities fraud, a class A misdemeanor, the State agreed to
dismiss all remaining charges and recommend that Hamilton
not serve a jail sentence but instead be placed on probation for
thirty-six months and pay restitution. Hamilton admitted in his
plea statement that he “attempted to make untrue statements of
material facts or omitted to state material facts necessary in order
to make the statements made . . . not misleading” and that these
statements or omissions were made “in connection with the offer
or sale of a security, directly or indirectly,” to one explicitly
named victim (Victim) “and othe[r]s.” Hamilton agreed “that the



20170115-CA                     3                2018 UT App 202
                        State v. Hamilton


acts described in the applicable sections of the Affidavit of
Probable Cause describe [his] conduct for which [he is]
criminally liable.” He acknowledged that he “may be ordered to
make restitution to any victim or victims of [his] crimes,
including any restitution that may be owed on charges that are
dismissed as part of [the] plea agreement.” He further
acknowledged that “any charge or sentencing concession or
recommendation of probation or suspended sentence . . . made
or sought by either defense counsel or the prosecuting attorney
are not binding on the judge.”

¶6     Attached to Hamilton’s plea statement was the plea
agreement, which included the parties’ stipulation for
restitution. The stipulation required Hamilton to pay $38,000 in
“‘complete’ and ‘court ordered’ restitution” during his thirty-six
month probationary period. The stipulation included that
Hamilton would pay $5,000 at the time he entered his plea and
would pay $500 per month for thirty-six months with a “balloon
payment for any balance remaining” at the end of his probation.
The plea agreement also provided that Hamilton “agree[d] to
abide by any other terms and conditions as may be imposed
upon him by the [district court].”

¶7      At a preliminary hearing, the State and Hamilton asked
the court to accept Hamilton’s guilty plea. In reciting the facts
supporting the plea, the State described Hamilton’s conduct
toward the named Victim only, without reference to the other
investors. The State said that Hamilton met with Victim “several
times, reviewed her financial situation and documents, and
recommended an investment” that he was not authorized to sell,
and that he misrepresented that he had “researched the
investment and found it to be a solid company and a safe
investment.” The district court accepted his guilty plea, finding
that it was knowing and voluntary. But the court concluded it
would need a presentence report before it could determine
Hamilton’s sentence and restitution obligation.


20170115-CA                     4              2018 UT App 202
                        State v. Hamilton


¶8     Adult Probation and Parole (AP&P) prepared a
presentence report, which recounted that Hamilton sold
securities without a license while working for Galileo, but that
he represented that he had all necessary qualifications. Hamilton
met with four individuals at credit unions, and they invested a
total of $512,242. He “used the credit union platform to gain the
trust and confidence of credit union members to sell the
[securities] in order to make a commission.” Hamilton earned
$33,000 in commissions from his securities sales. The State
requested Hamilton pay the amount he earned in commissions
for those sales, with an additional $5,000 to be paid to Randall’s
Bankruptcy Trustee for the fees incurred while handling the
bankruptcy proceedings related to Galileo. AP&P recommended
that Hamilton serve “15 days in jail with work release” and pay
the stipulated amount of restitution consistent with the plea
agreement. It also recommended, consistent with the plea
agreement, that Hamilton “not work in securities.”

¶9      At the sentencing hearing, Hamilton stated he did not
agree with the presentence report’s statement that he
“represented himself to investors as a financial advisor properly
licensed and trained to sell the securities.” But he did “agree
with . . . the basic big picture . . . that [he] worked in credit
unions and he did sell products that [Randall] was advertising
and selling.” Hamilton stated, “There hasn’t been a day in the
last five years that I haven’t fallen asleep thinking about the
people that have been hurt by my actions.”

¶10 The prosecutor spoke next and stated, “The State stands
by its recommendation as set forth in the plea agreement that
[Hamilton] not be incarcerated, but that he be placed on court
probation for 36 months. During which time he’ll make
payments for restitution in the total amount of $33,000.”
Hamilton had paid $6,000 toward restitution by the time of the
hearing.




20170115-CA                     5              2018 UT App 202
                          State v. Hamilton


¶11 The prosecutor asked if he “could just add some context”
to the State’s recommendation. He explained that Hamilton’s
cooperation in the civil investigation against Randall was
“helpful” in reaching a resolution and that “one of the purposes
of filing charges against [Hamilton] was possibly obtaining his
cooperation against [Randall].” The State was “not asserting that
[Hamilton] had anything to do with comingling funds or with
using new investor money to pay old investors back . . . . That
really [fell] more on [Randall].” The State further stated that
Hamilton’s testimony at Randall’s trial that Randall’s
“instruction [to] some of his subordinates to destroy paperwork
that could be incriminating . . . was really one of the key pieces
of evidence that . . . resulted in [Randall] deciding . . . [to] plead
guilty.” The State also explained that, after considering
Hamilton’s ability to pay, it “certainly wanted the victims to get
something back rather than nothing. There is . . . somebody who
is going to pay a price for this, and that’s [Randall]. A very
heavy price.” Randall was “the more culpable party.”

¶12 The district court was not persuaded by either parties’
statements. It stated that Hamilton “took the money from the
victims,” in an amount greater than $500,000, and that
“[w]hether [Hamilton] was working for somebody else, it
doesn’t make any difference.” The court explained that, if it
followed the State’s recommendation, there would be “no
punishment here.” Instead, the court determined it would
sentence Hamilton to 365 days in jail, and would suspend that
sentence and place him on court probation for thirty-six months,
but only after he served 250 days in jail on work release. The
court also stated its intent to impose $512,242 in restitution as a
condition of probation, but it set a restitution hearing for a later
date.

¶13 At the restitution hearing, the court received exhibits
containing supporting documents of Hamilton’s financial
declaration. The court also heard testimony from Hamilton


20170115-CA                      6                2018 UT App 202
                         State v. Hamilton


about his income and expenses. It took the matter under
advisement and issued a memorandum decision.

¶14 The court found that the victims lost $512,242 as a result
of Hamilton’s conduct, but that the statute of limitations barred
the recovery of restitution for securities sold five years before
Hamilton was charged. After subtracting the amount outside of
the statute of limitations and considering Hamilton’s ability to
pay, the court ordered $382,085 in restitution. The court
explained that, although the parties agreed to a restitution
amount, Hamilton agreed in his plea statement that the court
was not bound by the sentencing recommendations. The court
also addressed Hamilton’s motion to reconsider his jail sentence
and denied it, finding “no legal basis to reconsider the sentence.”
Hamilton appeals.


            ISSUES AND STANDARDS OF REVIEW

¶15 Hamilton first contends the district court exceeded its
authority when it ordered him to pay restitution greater than the
amount stipulated to by the parties because it was “bound by the
stipulation.” Second, Hamilton contends the district court
abused its discretion by ordering $382,085 in restitution without
considering all legally relevant factors for restitution. “We will
not disturb a [district] court’s restitution order unless it exceeds
that prescribed by law or otherwise abused its discretion.” State
v. Bickley, 2002 UT App 342, ¶ 5, 60 P.3d 582 (quotation
simplified). But “we review a [district] court’s interpretation of
restitution statutes for correctness.” Id.

¶16 Third, Hamilton contends the “court’s restitution order
violates [his] right to be free from the imposition of excessive
fines” under the federal and state constitutions. See U.S. Const.
amend. VIII; Utah Const. art. 1, § 9. But Hamilton concedes this
issue was not raised before the district court and is therefore



20170115-CA                     7                2018 UT App 202
                         State v. Hamilton


unpreserved. He states that the issue “qualifies . . . for appellate
review under the doctrines of ineffective assistance of counsel,
plain error, manifest injustice[,] and exceptional circumstances.”
See State v. Johnson, 2017 UT 76, ¶¶ 18–19, 416 P.3d 443. He refers
this court to a different section of his brief that articulates the
elements of each of those doctrines, but fails to apply any of
them to his constitutional argument. See Wilson v. Educators
Mutual Ins. Ass’n, 2018 UT App 155, ¶ 12 (“An appellant must
cite the legal authority on which its argument is based and then
provide reasoned analysis of how that authority should apply in
the particular case, including citations to the record where
appropriate.” (quotation simplified)); see also id. ¶ 14 (“An
appellate court is not a depository in which a party may dump
the burden of argument and research.” (quotation simplified)).
Hamilton’s argument is therefore inadequately briefed and we
do not address whether his constitutional rights were violated.
See State v. Padilla, 2018 UT App 108, ¶ 19.


                            ANALYSIS

          I. The Scope of the District Court’s Authority

¶17 Hamilton contends the district court exceeded its
authority when it ordered restitution in an amount that included
all four victims’ losses, asserting that he pleaded guilty with
regard to conduct connected only to Victim. Relatedly, he argues
that the district court was bound to accept the amount of
restitution to which the parties stipulated. We address each
argument in turn.

A.     Hamilton Admitted to Harming Four Victims

¶18 “When a defendant enters into a plea disposition or is
convicted of criminal activity that has resulted in pecuniary
damages, in addition to any other sentence . . . it may impose,



20170115-CA                     8                2018 UT App 202
                         State v. Hamilton


the court shall order that the defendant make restitution” to the
victims of his criminal offense, “or for conduct for which the
defendant has agreed to make restitution as part of a plea
disposition.” Utah Code Ann. § 77-38a-302(1) (LexisNexis 2017).
And when the district court determines restitution for an
offense, “the offense shall include any criminal conduct admitted
by the defendant to the sentencing court or to which the
defendant agrees to pay restitution.” Id. § 77-38a-302(5)(a); see
also State v. Ruiz, 2013 UT App 166, ¶ 9, 305 P.3d 223 (“[A]
defendant may be ordered to pay restitution only for pecuniary
loss resulting from a crime he either was convicted of or
admitted responsibility for.”), overruled on other grounds by State
v. Ogden, 2018 UT 8, 416 P.3d 1132.

¶19 Here, Hamilton pleaded guilty to one count of attempted
securities fraud. The plea statement and the amended
information to which the plea statement referred stated that
Hamilton “attempted to make untrue statements of material
facts or omitted to state material facts necessary in order to make
the statements made . . . not misleading” and that these
statements or omissions were made “in connection with the offer
or sale of a security, directly or indirectly,” to Victim “and
others.” Hamilton also stated in his plea statement that he
understood he “may be ordered to make restitution to any
victim or victims of [his] crimes, including any restitution that
may be owed on charges that are dismissed as part of [the] plea
agreement.”2

¶20 In addition, at the sentencing hearing, Hamilton did not
dispute the information with respect to the four victims or the
amount they lost—other than to challenge the losses outside of

2. Given that the plea statement expressly anticipates restitution
arising from dismissed charges, we struggle to see how the
record could be much clearer.




20170115-CA                     9               2018 UT App 202
                         State v. Hamilton


the statute of limitations—and instead stated that he agreed with
the “big picture” of the presentence report’s recitation of facts.
He also told the court, “There hasn’t been a day in the last five
years that I haven’t fallen asleep thinking about the people that
have been hurt by my actions.” The presentence report
“explicitly referred to all four victims by name and listed the
amount of losses they incurred ‘in this case.’” And the plea
agreement, attached to the plea statement, stated that Hamilton’s
restitution would be paid to the “Trustee for the Dee Randall
bankruptcy action, to be disbursed by the Trustee to the victims
identified.” (Emphasis added.)

¶21 The record before us therefore shows that Hamilton
admitted to causing financial harm to more than one victim and
the district court did not exceed its discretion when it ordered
restitution to compensate all of them. See Ruiz, 2013 UT App 166,
¶¶ 9–11; State v. Bickley, 2002 UT App 342, ¶¶ 9–10, 60 P.3d 582.

B.     The District Court Was Not Bound by the Parties’
       Stipulation

¶22 Hamilton contends the district court was bound to follow
the parties’ stipulation with respect to restitution because (1) the
plea statement and agreement are contracts and therefore
“court[s] should be held . . . bound by the stipulation of the
parties” to those contracts, and (2) the plea agreement should be
interpreted consistent with Hamilton’s expectations. We reject
both arguments.

¶23 First, “plea agreements are like contracts, [but] they are
not contracts, and therefore contract doctrines do not always
apply to them.” State v. Francis, 2017 UT 49, ¶ 11, 424 P.3d 156
(quotation simplified). Plea agreements are negotiated between
the defendant and the State; the district court is not a party to the
plea agreement. See Utah R. Crim. P. 11(i)(1) (“The judge shall
not participate in plea discussions prior to any plea agreement



20170115-CA                     10               2018 UT App 202
                         State v. Hamilton


being made by the prosecuting attorney.”); cf. State v. Thurston,
781 P.2d 1296, 1300 (Utah Ct. App. 1989) (“The imposition of [a]
sentence is entirely a responsibility of the trial judge, who must
not be involved in any advance understandings between the
prosecutor and the defendant.” (quotation simplified)). Thus, the
court is not required to accept a plea agreement and is not bound
by its terms. See State v. Stringham, 2001 UT App 13, ¶ 14, 17 P.3d
1153 (“Even where the [State] and the defendant reach a plea
agreement, the court is not required to accept it.” (quotation
simplified)). 3

¶24 Second, it is irrelevant that Hamilton expected to pay only
$38,000 in restitution because only the State was bound to
uphold its end of the bargain. We agree with the State’s assertion
that “[t]he furthest that contract principles can carry Hamilton is
to . . . construe the agreement in a way that requires the State to
perform in compliance             with Hamilton’s reasonable
expectations.” The State upheld its end of the bargain by arguing




3. Although the court is not a party to the plea negotiations,
rule 11 of the Utah Rules of Criminal Procedure provides a
mechanism by which “the judge, upon request of the parties,
may permit the disclosure of the tentative agreement and the
reasons for it,” and the judge “may then indicate to the
prosecuting attorney and defense counsel whether the proposed
disposition will be approved.” Utah R. Crim. P. 11(i)(2). If the
judge “decides that final disposition should not be in conformity
with the plea agreement, the judge shall advise the defendant
and then call upon the defendant to either affirm or withdraw
the plea.” Id. R. 11(i)(3). This procedure was not used in this case,
which suggests that the plea agreement was not intended to be
contingent on the court agreeing to sentence Hamilton in
accordance with the parties’ stipulation.




20170115-CA                     11               2018 UT App 202
                          State v. Hamilton


at the sentencing hearing and the restitution hearing that
Hamilton should pay only $38,000 in restitution.

¶25 The language of the plea statement and the plea
agreement further support our conclusion that the district court
was not bound by the parties’ stipulation. Hamilton
acknowledged in his plea statement that “any charge or
sentencing concession or recommendation of probation or
suspended sentence . . . [is] not binding on the judge.” 4 Under
Utah law, the district court “shall order that the defendant make
restitution to the victims” “in addition to any other sentence it may
impose.” Utah Code Ann. § 76-3-201(4)(a) (LexisNexis 2017)
(emphasis added); see also id. § 77-38a-302(1) (“[I]n addition to



4. Hamilton also argues that he did not understand that
restitution was encompassed in the language contained in the
plea statement that “any charge or sentencing concession or
recommendation of probation or suspended sentence . . . [is] not
binding on the judge.” He asserts that this language was
ambiguous with respect to whether the court could reject the
stipulation of restitution and “led [Hamilton] to believe that any
agreement between him and the State with regard to restitution
was a settled matter.” To the extent Hamilton argues that he
would not have entered the guilty plea had he known the court
was not bound to accept the restitution stipulation, that
argument goes to the validity of his guilty plea, not to the district
court’s discretion to reject the stipulation. See State v. Gibson, 2009
UT App 108, ¶ 10, 208 P.3d 543 (providing that “the
longstanding test for determining the validity of a guilty plea is
whether the plea represents a voluntary and intelligent choice
among the alternative courses of action open to the defendant”
(quotation simplified)). Because Hamilton did not move to
withdraw his guilty plea, we do not have jurisdiction to address
that argument. See State v. Ott, 2010 UT 1, ¶ 18, 247 P.3d 344.




20170115-CA                      12                2018 UT App 202
                          State v. Hamilton


any other sentence . . . , the court shall order that the defendant
make restitution . . . as part of a plea disposition.”). A stipulation
to the restitution amount is encompassed in a “sentencing
concession or recommendation,” as provided in Hamilton’s plea
statement, and Hamilton was therefore aware that the stipulated
restitution recommendation was “not binding on the judge.”
Further, the plea agreement, attached to the plea statement,
stated that “[Hamilton] agree[d] to abide by any other terms and
conditions as may be imposed upon him by the [c]ourt.”

¶26 We therefore conclude the district court was not bound by
the parties’ stipulated restitution amount and did not exceed its
authority in ordering Hamilton to pay restitution.

      II. The District Court’s Discretion to Order Restitution

¶27 Hamilton contends the district court abused its discretion
by ordering restitution when it had not considered the factors
listed under Utah Code section 77-38a-302(5)(c). We disagree.

¶28 Under the Crime Victims Restitution Act, district courts
are required to make “two separate restitution determinations,
one for complete restitution and a second for court-ordered
restitution.” State v. Mooers, 2017 UT 36, ¶ 8, 424 P.3d 1
(quotation simplified); see also Utah Code Ann. § 77-38a-
302(2)(a)–(b) (LexisNexis 2017). Complete restitution is “the
restitution necessary to compensate a victim for all losses caused
by the defendant.” Utah Code Ann. § 77-38a-302(2)(a). In
determining the amount of complete restitution, the court shall
consider, as relevant here, “the cost of the . . . loss if the offense
resulted in . . . loss or destruction of property of a victim of the
offense.” Id. § 77-38a-302(5)(b)(i). Court-ordered restitution is
“the restitution the court having criminal jurisdiction orders the
defendant to pay as a part of the criminal sentence.” Id. § 77-38a-
302(2)(b). Court-ordered restitution is therefore “a subset of
complete restitution that, among other things, takes into account



20170115-CA                      13               2018 UT App 202
                         State v. Hamilton


the defendant’s circumstances.” Mooers, 2017 UT 36, ¶ 11
(quotation simplified). Under this statutory framework, the
district court is “require[d] . . . to ‘determine’ complete
restitution[] but [has] discretion with regard to the imposition of
court-ordered restitution.” State v. Ogden, 2018 UT 8, ¶ 42, 416
P.3d 1132 (quotation simplified).

¶29 District courts are afforded “wide latitude and discretion
in sentencing,” see State v. Helms, 2002 UT 12, ¶ 8, 40 P.3d 626
(quotation simplified), which includes ordering restitution, see
Utah Code Ann. § 76-3-201(4)(a) (LexisNexis 2017). “As a general
rule, we presume that the district court made all the necessary
considerations when making a sentencing and restitution
decision[.]” State v. Beckstrom, 2013 UT App 186, ¶ 19, 307 P.3d
677 (quotation simplified). When a district court determines the
monetary sum of court-ordered restitution, it “shall consider:”

      (i) the factors listed [under consideration of
      complete restitution];

      (ii) the financial resources of the defendant, as
      disclosed in the financial declaration described in
      Section 77-38a-204;

      (iii) the burden that payment of restitution will
      impose, with regard to the other obligations of the
      defendant;

      (iv) the ability of the defendant to pay restitution
      on an installment basis or on other conditions to be
      fixed by the court;

      (v) the rehabilitative effect on the defendant of the
      payment of restitution and the method of payment;
      and




20170115-CA                    14               2018 UT App 202
                        State v. Hamilton


      (vi) other circumstances that the court determines
      may make restitution inappropriate.

Utah Code Ann. § 77-38a-302(5)(c).

¶30 Here, the district court relied on the presentence report to
determine the amount of complete restitution. At the sentencing
and restitution hearings, Hamilton did not challenge the total
number of victims or their financial losses—other than to
challenge the amount outside of the statute of limitations. The
court agreed that the statute of limitations had run on some of
the losses and determined that complete restitution on the
remaining losses amounted to $382,085. In addition, Hamilton
argued to the court that it needed to consider all of the factors
under Utah Code section 77-38a-302(5)(c) and explained that
some of those factors weigh in favor of imposing less than the
full amount of complete restitution. Further, the State argued
that court-ordered restitution of $38,000 was appropriate based
on the circumstances of the case—including that Hamilton was
less culpable, provided substantial cooperation in the case
against Randall, pleaded guilty only to attempted securities
fraud, and received only the commission for his sales.

¶31 In its restitution order, the district court rejected the
parties’ stipulation and explained that, “[a]fter the restitution
hearing, the court still [did] not agree with the restitution of
$38,000.” The court further found that Hamilton “has the ability
to pay restitution as ordered,” given his net income as provided
in his financial documents and his testimony at the restitution
hearing. See id. § 77-38a-302(5)(c)(ii). Although the restitution
payment “may be a hardship on [Hamilton] because his
expenses” are about equal to his net income, he is still in a
position to pay restitution, “but maybe needs to reassess his
expenses.” See id. § 77-38a-302(5)(c)(iii). The court also
determined that Hamilton had the ability to pay restitution in
monthly installments of $500 per month, and denied Hamilton’s



20170115-CA                   15               2018 UT App 202
                         State v. Hamilton


request to reduce the monthly payments for the period of his
work release. See id. § 77-38a-302(5)(c)(iv). 5

¶32 We conclude the district court acted within its discretion
when it ordered restitution in an amount greater than what the




5. Hamilton argues that the district court did not consider the
“rehabilitative effect” of restitution imposed against him. But his
argument fails because, throughout the record, Hamilton placed
the court on notice of Utah Code section 77-38a-302(5)(c) and its
requirements. Hamilton also stated in his Memorandum in
Support of His Position on Restitution that he “agree[d] that
there is a rehabilitative effect by ordering the defendant to pay
some restitution.” Although he challenged the amount of
restitution below and provided mitigating circumstances with
respect to the rehabilitative effect of the amount of restitution
ordered, he cannot show that the court failed to consider the
“rehabilitative effect” factor. See State v. Beckstrom, 2013 UT App
186, ¶ 19, 307 P.3d 677 (“As a general rule, we presume that the
district court made all the necessary considerations when
making a sentencing and restitution decision[.]”(quotation
simplified)). Instead, his arguments amount to a disagreement
with the district court’s conclusion about the rehabilitative effect
of imposing a greater amount of restitution than anticipated in
the plea agreement. But he has not shown that the district court’s
“actions [were] inherently unfair” or that “no reasonable person
would take the view adopted by the [district] court,” see State v.
Montiel, 2005 UT 48, ¶ 24, 122 P.3d 571 (quotation simplified),
especially considering that Hamilton acknowledged he “may be
ordered to make restitution to any victim or victims of [his]
crimes, including restitution that may be owed on charges that
are dismissed as part of [the] plea agreement” and he admitted
to harming multiple victims.




20170115-CA                     16               2018 UT App 202
                        State v. Hamilton


parties’ stipulated to and that the court properly considered the
relevant legal factors under Utah Code section 77-38a-302(5)(c).


                        CONCLUSION

¶33 We conclude the district court had authority to reject the
parties’ stipulation in the plea agreement to the amount of
complete and court-ordered restitution. We further conclude the
district court properly interpreted Utah Code section 77-38a-
302(5)(c) and did not abuse its discretion when it ordered
Hamilton to pay restitution in the amount equal to complete
restitution because Hamilton admitted to harming multiple
victims. Accordingly, we affirm.




20170115-CA                   17               2018 UT App 202